        Case 5:17-cv-00310-BSM Document 91 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

BEVERLY BURKETT
                                                                             PLAINTIFF
v.                           CASE NO: 5:17-00310 BSM

DEPARTMENT OF AGRICULTURE                                                 DEFENDANT

                                     JUDGMENT

      Pursuant to the verdict returned by the jury on October 7, 2020, following three days

of trial, judgment is entered in favor of defendant Department of Agriculture and against

plaintiff Beverly Burkett, on all claims, and the complaint [Doc. No. 3] is dismissed with

prejudice.


      IT IS SO ORDERED this 9th day of October, 2020.



                                                  UNITED STATES DISTRICT JUDGE
